                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                            Case No. 5:18-CR-451-D(l)

UNITED STATES OF AMERICA

       V.                                       ORDER
JONATHAN LYNN JENKINS



      Upon motion of the United States and for good cause shown, it is hereby

ORDERED that the Government's Motion for Restitution and Exhibits A through F,

Docket Entry 233, filed in the above-captioned matter be sealed, except that a copy

shall be provided to the Office of the United States Attorney and counsel for the'

defendant.

      This the .30 day of   Ju~       , 2021.




                                      United States District Judge




       Case 5:18-cr-00451-D Document 236 Filed 07/30/21 Page 1 of 1
